United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60700
                          Summary Calendar


ANA FELICITA NIETO-BAQUERO,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A79 005 551
                        --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Felicita Nieto-Baquero petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision denying her application for

asylum and withholding of removal.   She makes no argument

regarding the BIA’s denial of relief under the Convention Against

Torture or denial of voluntary departure, and those arguments are

waived.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     This court lacks jurisdiction to consider the denial of

Nieto-Baquero’s application for asylum because the BIA denied the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60700
                                -2-

application as untimely.   8 U.S.C. § 1158(a)(3).   Regarding the

denial of withholding of removal, substantial evidence supports

the determination that Nieto-Baquero is not eligible for such

relief.   The evidence does not compel the conclusion that the BIA

erred in determining that she was not a member of a “social

group” with a common, immutable characteristic entitled to

protection under the Immigration and Naturalization Act (“INA”).

See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 352 (5th Cir.

2002); In re Acosta, 19 I. & N. Dec. 211, 233 (BIA 1985); see

also Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002); Chun v.

INS, 40 F.3d 76, 78 (5th Cir. 1994).

     The petition for review is DENIED.